Citation Nr: 0712299	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  98-16 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased evaluation for discogenic 
disease, at L5-S1, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1964 and from September 1964 to December 1982.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland, that continued a 20 percent 
disability rating for service-connected discogenic disease, 
at L5-S1.  

In September 2004, the Board remanded the claim on appeal to 
the RO for additional development.  The requested development 
has been completed. 

In a January 2007 statement to the RO, the veteran appeared 
to raise the issues of entitlement to service connection for 
diabetes mellitus, type II, and hiatal hernia.  A December 
2006 deferred rating decision shows that the diabetes claim 
is being developed.  The hiatal hernia claim is referred to 
the RO for appropriate action.


FINDING OF FACT

The veteran's discogenic disease, at L5-S1, is manifested by 
subjective complaints of low back pain that is relieved with 
medication and exercise, and forward flexion of the lumbar 
spine limited to 75 degrees, without neurologic impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
discogenic disease, at L5-S1, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic 
Codes, 5235-5243, 5285, 5289, 5293, 5295 (2002, 2003 & 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
must inform the claimant of any information and evidence (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

Proper VCAA notice should also provide notice as to veteran 
status, assignment of a rating, and an effective date.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

VA provided VCAA notice in letters to the veteran, issued in 
November 2004 and September 2006.  The letters informed the 
veteran of the evidence necessary to substantiate the claim 
of entitlement to an increased rating.  The letters also 
advised him of what evidence he was responsible for providing 
and what evidence VA would undertake to obtain, and told him 
to submit relevant evidence in his possession.  The September 
2006 letter provided notice as to an effective date.  

The notice was provided after the initial decision on the 
claim, but this timing deficiency was cured by readjudication 
of the claim after the notices were provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

Regarding VA's duty to assist the veteran with his increased 
evaluation claim, all pertinent and identified records have 
been obtained.  The veteran has been afforded VA orthopedic 
and neurological examinations in October 2006, pursuant to 
the Board's September 2004 remand directives.  



Relevant Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. Part 4, § 4.7 (2006).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2006).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups. DeLuca v. Brown, 8 Vet. App. 202, 206-08 
(1995). 

In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant." 38 C.F.R. § 4.40 (2006).

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome were revised, effective September 23, 2002, and 
other amendments of the Schedule, addressing disabilities of 
the spine, including intervertebral disc disease, were made 
effective September 26, 2003.

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 
2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The RO has assigned a 20 percent disability rating to the 
service-connected lumbar spine disability pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5293, the diagnostic code 
for evaluating intervertebral disc syndrome.  (1997).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief. 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5293 (2003) (effective September 23, 2002).

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurological signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so. Note (1).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Note (2).

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever results in a higher 
evaluation for that segment.  Note (3).

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed yet again to provide for the 
evaluation of all spine disabilities under a General Rating 
Formula for Diseases and Injuries of the Spine, unless the 
disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243).

The General Rating Formula for Diseases and Injuries of the 
Spine provides for the assignment of a 20 percent evaluation 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  An 
assignment of a 40 to 100 percent evaluation is given for 
unfavorable ankylosis of the spine. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  The incapacitating 
episode rating scheme set forth in Diagnostic Code 5243 is 
nearly the same as that utilized in the version of Diagnostic 
Code 5293, effective September 23, 2002.

The amended rating criteria define normal forward flexion of 
the thoracolumbar spine as from 0 to 90 degrees, extension as 
from 0 to 30 degrees, left and right lateral flexion as from 
0 to 30 degrees, and left and right lateral rotation as from 
0 to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2), as added by 
68 Fed. Reg. 51,454 (Aug. 27, 2003).

III.  Analysis

A higher rating under the version of Diagnostic Code 5293, in 
effect prior to the revision of September 23, 2002, would 
require severe intervertebral disc syndrome with recurring 
attacks with little intermittent relief.  Diagnostic studies 
have documented intervertebral disc disease, but have also 
shown no related neurologic impairment, and no more than 
moderate limitation of motion.  The most recent, and hence 
the most probative, examination shows that there was no 
muscle spasm and only moderate tenderness.  Furthermore, the 
only neurological deficits--demonstrated by clinical findings 
of having bilateral foot numbness and tingling--were 
attributed to diabetic neuropathy (see October 2006 VA 
examination report).  The veteran was found to have 75 
degrees of forward flexion with no additional limitation due 
to functional factors.  Recent VA treatment records show 
treatment mostly for conditions not currently at issue, and 
do not show any findings that would meet or approximate the 
criteria for an increased rating.

In light of the absence of neurologic impairment, only 
moderate tenderness and mildly limited range of forward 
flexion, the evidence is against a finding of severe 
intervertebral disc disease.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.7, 4.21 (2006).

Thus, an increased rating is not warranted under the oldest 
applicable criteria for rating intervertebral disc disease.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

An increased rating under Diagnostic Code 5293, as revised 
September 23, 2002, would be warranted if the veteran had 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 4 weeks, but less than 6 
weeks, in the past 12 months.  In the veteran's case, there 
has been no evidence of any prescribed periods of bed rest; 
hence incapacitating episodes have not been shown (see, 
October 2006 VA examination report, containing a VA's 
examiner's statement that there was no history of a 
physician's prescribed bed rest for the service-connected low 
back disability).  Thus, a higher evaluation under Diagnostic 
Code 5293, as revised September 23, 2002, is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

The veteran could, in the alternative, be rated under this 
version of Diagnostic Code 5293, on the combination of the 
orthopedic and neurologic manifestations.  Since he has no 
related neurologic impairment and no more than moderate 
limitation of motion (as discussed below) under old 
Diagnostic Code 5292, and does not meet the criteria for a 
higher evaluation under Diagnostic Code 5295, this alternate 
method would not yield a higher evaluation than the current 
20 percent.

Under Diagnostic Code 5292, in effect prior to September 26, 
2003.  Under that code, a higher evaluation of 40 percent is 
warranted where there is severe limitation of motion of the 
lumbar spine.  Id.  In the instant appeal, the veteran 
demonstrated forward flexion of the lumbar spine to 80 and 75 
degrees upon evaluation by VA in April 2003 and October 2006, 
respectively, (see, VA orthopedic examination reports, dated 
in April 2003 and October 2006).  The most recent examiner 
found no additional limitation due to functional factors.  
38 C.F.R. §§ 4.40, 4.45.  The old criteria did not define 
severe limitation of motion, but VA now defines normal 
forward flexion as being to 90 degrees.  The veteran, thus, 
has less than a 20 percent loss of normal motion.  This loss 
cannot be characterized as severe.  Thus, the weight of the 
evidence does not show limitation of motion of the lumbar 
spine approximating the severe level.  38 C.F.R. §§ 4.7, 
4.21, 4.71a, Diagnostic Code 5292 (2002).

An increased evaluation for the service-connected low back 
disability is also not warranted under the old version of 
Diagnostic Code 5295, in effect prior to September 26, 2002.  
Under that code, a 20 percent evaluation was assigned when 
there was unilateral loss of lateral spinal motion in a 
standing position and muscle spasm.  A 40 percent rating 
required severe lumbosacral strain with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint spaces, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).

In the veteran's case, and as just discussed in the preceding 
paragraphs, he does not have marked limitation of forward 
bending of the lumbar spine.  In addition, an April 2003 VA 
examiner noted that the veteran stood "normally" (see April 
2001 VA orthopedic examination report).  Abnormal mobility of 
the lumbar spine was not demonstrated during VA orthopedic 
examinations, conducted in April 2003 and October 2006 (see, 
April 2003 and October 2006 VA orthopedic examination 
reports).

Higher evaluations are also not warranted under old 
Diagnostic Codes 5285, rating residuals of vertebral 
fracture, because a fracture has never been found.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285 (2003).

The current rating criteria for Diagnostic Code 5243 
(formerly Diagnostic Code 5293) are essentially the same as 
the criteria adopted for Diagnostic Code 5293 in September 
2002.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2006).  As 
previously indicated, the October 2006 VA neurological 
examination report reflects that the veteran gave a one year 
history of having diffuse numbness and tingling in both feet.  
At that time, a neurological evaluation revealed that the 
veteran had moderate decrease in pin, touch, vibration, 
proprioception, two-point discrimination and double 
simultaneous stimulation of both feet to his ankles, which 
was greater on the left than the right.  Tandem gait was 
noted to have been moderately unsteady.  There was moderate 
swaying on Romberg testing.  The VA examiner entered a 
diagnosis of diabetic neuropathy (see October 2006 VA 
neurological examination report).  Thus, as the neurological 
findings demonstrated during the October 2006 VA neurological 
examination were not attributed to the service-connected low 
back disability, an additional evaluation for neurological 
impairment is not warranted.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine effective after September 26, 2003, an increased 
evaluation of 40 percent is warranted where forward flexion 
of the thoracolumbar spine is 30 degrees or less, or there is 
favorable ankylosis of the entire thoracolumbar spine.  As 
noted previously, the most limited forward flexion of the 
lumbar spine exhibited was to 75 degrees at an October 2006 
VA orthopedic examination.  Thus, range of motion of the 
lumbar spine does not approximate the criteria for an 
evaluation in excess of 20 percent on the basis of the 
General Formula.

In terms of functional impairment as a result of the low back 
disability, at the close of an October 2006 VA orthopedic 
examination, the examiner concluded that there was no 
evidence of functional loss in the form of fatigability, 
weakness, or lack of endurance due to pain of the veteran's 
low back (see, October 2006 VA orthopedic examination 
report).  Accordingly, a higher evaluation is not warranted 
on the basis of functional impairment of the lumbar spine.  
38 C.F.R. §§ 4.40, 4.45, 4.59.

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

Inasmuch as the veteran is retired and not currently employed 
(see, October 2006 VA orthopedic examination report, 
reflecting that the veteran had not worked since he had 
retired from the United States Army in 2005), his low back 
disability has not caused marked interference with any 
current employment.  He has not reported, nor is there 
evidence that he stopped work due to the back disability.  
The veteran's low back disability has not required any, much 
less frequent, periods of hospitalization.  Therefore, 
referral for consideration of an extraschedular evaluation is 
not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

An increased evaluation for discogenic disease, at L5-S1, 
currently evaluated as 20 percent disabling, is denied. 



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


